SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and hereby is AFFIRMED.
The parties’ familiarity with the facts is assumed. We conclude for the reasons stated by the district court that the Appellant was not substantially prejudiced by any delay in transmitting the notes of Detective Chmil’s interview with Armstead.
Moreover Appellant has not established a Rosario violation as to the claims regarding Hamilton’s identification. See People v. Rosario, 9 N.Y.2d 286, 213 N.Y.S.2d 448, 173 N.E.2d 881 (1961). Appellant did not establish before the district court that records of Hamilton’s identification exist.
Accordingly, the judgment of the district court is AFFIRMED.